vi department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c state d name h investment j name k name dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b in the state of c the purpose clause on your articles of incorporation provides the following we are committed to ‘head-start career and college saving’s fund’s ’ for the benefit of supporting higher education for area children from year to years alumnis we are building d art’s and craft’s three car garage for automotive detail training and automotive rehab training opening the doors to after school programs mentoring and tutoring free escorted trips and tours fund-raisers that support preparing area children for brighter futures you stated on form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code that your organization’s mission is solely committed to educating mentoring tutoring and nurturing our communities’ children and families as well as providing assistance with financial burdens of schooling and preparing our youths for skilled job training and higher education you will assist youths and families to prepare and save for college and get a head start on their careers you will provide job skills training transportation and utilities as well as mentoring you plan to collaborate with other non-profits for youth sponsorship through church and school you submitted schedule h from form_1023 for organizations providing scholarships you did indicate that you will maintain case histories showing the recipients of your scholarships and relatives of members of the selection committee or of your officers directors or substantial contributors are eligible for awards you did not submit any of the required supplemental information to the schedule h of the form_1023 you stated in your response to our request for additional information that you do not offer scholarships at the current time but may in the future if you do offer scholarships they will be based on merit teacher recommendations and need the scholarships will be in the form of h you did not however provide any information when we asked as part of our requested for additional information on the measures you will take to ensure an unbiased selection of scholarship recipients you provided the following information as part of your response to our request for additional information you stated that we are reaching out to the parents of children age to k we encourage families to start saving early for their child successful futures so through opportunities to wash cars we get to send small_group of in their hands we offer h in our efforts of children at a time on free escorted trip and yours with dollar_figure__ connecting with families and children at risk and try to help parents purchase secure j utility pool to share with all children members at age managed by an investment_company you conduct weekly car washes to raise funds that are then used to provide various activities for youth whose parents cannot otherwise afford the activities you do not charge any fees for this program other than the statement that you will provide funds for activities for youth whose parents cannot otherwise afford the activities you have not indicated whether you will assess the needs of the recipients of aid or described the objective criteria you use to select recipients for your funding you accept donor advice as to the use of contributions that are maintained in a separate_account you maintain oversight of the funds in the donor advised accounts in that three people oversee all cash and resources and report to the accountant finally the financial data you submitted indicate your income consists of donations and car washes services your expenses include fundraising purchase of h occupancy and professional fees our second request for additional information to which you did not respond solicited detailed information regarding your proposed activities your president indicated in a telephone conversation with us that you would only be conducting two training programs auto detailing and housing rehabilitation the purpose clause of your articles of incorporation also mentioned your auto detailing and auto rehabilitation training programs we requested detailed information regarding your proposed auto detailing training program including the curriculum instructors of the program where the program will be conducted and the relationship between you and the facility owner letter rev catalog number 47630w we also requested additional information regarding your proposed housing rehabilitation training program detailed information regarding the curriculum participants classroom offsite training where the program is conducted and tuition charged you did not submit the requested information to demonstrate that the auto detailing and housing rehabilitation training programs are operated exclusively to further one or more tax- exempt purposes under sec_501 of the code law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage in otherwise more than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes lessening of the burdens of government sec_1_501_c_3_-1 defines the term educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community revproc_2017_5 2017_1_irb_2321 section and its predecessors provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed sec_3 states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application letter rev catalog number 47630w in 372_fsupp_770 e d cal the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax-exempt status pius xii academy v commissioner tcmemo_1982_97 provides that an organization must establish through the administrative record that it operates as an exempt_organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met in 82_tc_215 the administrative record did not demonstrate that the organization would operate exclusively in furtherance of an exempt_purpose therefore denial of organization’s request for tax-exempt status was reasonable 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well- accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace ohio disability association v commissioner t c memo states denial is justified because responses to requests for additional information failed to supplement the initial application or clarify purposes and activities and generalizations did not provide sufficient detail to determine that the organization would be operated exclusively for exempt purposes application of law a ruling on exempt status is based solely on facts and representations in the administrative file you have not provided an adequate detailed description of activities to establish you meet the requirements of sec_501 of the code sec_501 sets forth two main tests for qualification for exempt status as stated in sec_1_501_c_3_-1 an organization must be both organized and operated exclusively for purposes described in sec_501 your articles of incorporation do not limit your purposes to one or more exempt purposes as a result you have not satisfied the organizational_test described in sec_1_501_c_3_-1 you do not meet the operational_test under sec_501 of the code because you have not establish that you are operated exclusively for one or more exempt purposes under sec_501 of the code as required under sec_1_501_c_3_-1 you have not shown that you are operated exclusively for a charitable purpose as provided in sec_1_501_c_3_-1 you have not provided information to show that you assess the needs of your recipients of aid or on the criteria you use to select recipients for your aid you have not shown that the assistance you provide is limited to charitable recipients including the poor and distressed or the underprivileged therefore your assistance to relieve the financial burdens of schooling offering of h and assisting to purchase j are not described in sufficient detail to demonstrate that you are operated exclusively for charitable purposes letter rev catalog number 47630w additionally you have not established that you are operated exclusively for an educational purpose as stated in sec_1_501_c_3_-1 you have not provided any specific details about educating mentoring tutoring and nurturing the communities’ children and families although relatives of members of the selection committee or of your officers directors or substantial contributors are eligible for scholarship awards you have not described the measures if any you will take to ensure an unbiased selection of scholarship recipients you have also not provided an adequate description of your job skills training programs including your auto detailing and housing rehabilitation training programs you have not provided sufficient information to demonstrate how your programs further exclusively one or more tax-exempt purposes under sec_501 of the code therefore you have not provided a sufficient description of your activities to establish that you meet the requirements for recognition of tax exemption under of sec_501 of the code as required by revproc_2017_5 an organization must establish through the administrative record how it meets the operational_test see universal life church la verdad new dynamics foundation and ohio disability association as in universal you have the burden of establishing that you qualify for tax exemption in pius xii academy la verdad and new dynamics it was provided that an organization must establish through its administrative record that it meets the requirements for exemption because you failed to provide sufficient details about your activities in your initial application and in your responses to our request for additional information you have not shown that you meet the requirements for exemption under sec_501 of the code as provided in new dynamics any gaps in the administrative record will be resolved against the applicant similarly in ohio disability association the court found that even when additional information was provided but it contained generalizations and failed to clarify purposes denial is justified you have not submitted sufficient information to meet your burden of establishing that your operations will be exclusively in furtherance of exempt purposes under sec_501 of the code conclusion based on the information submitted you have failed to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations therefore based on the administrative record we hold that you do not qualify for exempt under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47630w e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address us mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
